DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9th, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-7, 9, 11-13, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasaka et al. (US 6753499 B1) in view of Johnson et al. (US 6332961 B1), and Hansen (US 20090153144 A1).

Regarding claim 1, Yasaka discloses method comprising: 
performing a semiconductor process (shown in figures 1A and 1B, see background art section for description of processing) on a semiconductor wafer (2) positioned in a semiconductor processing cleanroom environment (at least inside 1 of figures 1A and 1B, wafer processing, column 4 line 63 to column 5 line 35, vacuum chamber, see column 16 lines 37-52);
generating audio signals (output of 8-15 of figures 1A and 1B) from sound waves with an array of microphones (ultrasonic detectors 8-15 of figures 1A, 1B, and 2, column 4 line 63 to column 5 line 35) positioned in a semiconductor processing cleanroom environment (1); 
processing the audio signals with a control system (17 and 18 of figure 2, column 5 lines 20-35); and 

Yasaka does not expressly disclose determining if the arching is dangerous to the semiconductor or adjusting the process without stopping the process.  
Johnson discloses determining, with a control system (column 4 lines 7-21), whether the arcing is dangerous to the semiconductor wafer (via block 936C of figure 9c, column 17 lines 44-67, determine level of danger/damage); 
if the control system determines that the arcing is dangerous (level 3, column 17 lines 44-67) adjusting , with the control system, parameters of the semiconductor process (see at least column 18, lines 4-18, such as reducing RF power, 910C of figure 9C);
if the control system determines that the arcing is not dangerous, continuing performing the semiconductor process without adjusting parameters of the semiconductor process (at level 1, column 17 lines 44-67, 983C of figure 9c).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the danger determination of Johnson in the system of Yasaka for the benefit of taking appropriate measures in response to severity of the arching, thereby increasing production.  Therefore, it would have been obvious to combine Johnson with Yasaka to obtain the invention as specified in claim 1.
Hansen discloses a method comprising;
detecting arcing (step 60 of figure 2, paragraph [0016] mentions arching specifically);

continuing the semiconductor process with adjusted parameters after detecting the arcing without stopping the semiconductor process (“a human operator or a controller may respond to the fault detection signal by varying at least one parameter controlling operation of the tool, but not terminating the process”, paragraph [0028]).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use parameter adjustment of Hansen in the system of Yasaka for the benefit of fine tuning the process real time, thereby increasing throughput and reducing down time.  Therefore, it would have been obvious to combine Hansen with Yasaka to obtain the invention as specified in claim 1.


Regarding claim 2, Yasaka discloses wherein processing the audio signals includes performing time domain analysis on the audio signals (see at least figures 4 and 5, column 4 line 47 to column 5 line 33).

Regarding claim 5, Yasaka discloses wherein detecting arcing includes determining that the audio signals correspond to audio characteristics of arcing (column 4 line 47 to column 5 line 33).

Regarding claim 6, although Yasaka does not expressly disclose filtering, the examiner takes official notice that band limiting signals to bands of interest via filters was well known in the art.  The motivation to filter the audio signals would have been to band limit the signals before A/D conversion to limit ghost images or remove high and low frequency noise in order to focus in on the frequencies of interest, thereby providing a cleaner audio signal for anomaly determination.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein processing the audio signals includes filtering the audio signals.

Regarding claim 7, Yasaka discloses further comprising determining a location of the arcing within the semiconductor processing cleanroom environment based on the audio signals and positions of the microphones within the semiconductor processing cleanroom environment (column 6 lines 41-45, see method of figure 12 and disclosure, column 12 lines 4-38).

Regarding claim 9, Hansen discloses wherein voltage is an input parameter (paragraph [0021]) and wherein excessive voltage can cause arching (paragraph [0022]).  Although Hansen does is silent as to what parameters may be adjusted, it would have been obvious to the designer that any available parameter may be adjusted at their preference.  The motivation to adjust voltage applied would have been to avoid excessive voltage that causes arching as taught by Hansen.  Therefore, at the time of 
adjusting a flow of one or more gasses into the semiconductor processing cleanroom environment; 
adjusting a pressure within the semiconductor processing cleanroom environment; and
adjusting a voltage (to avoid excessive voltage that causes arching) or electric field applied within the semiconductor processing cleanroom environment (as above).  

Regarding claim 11, Yasaka discloses further comprising detecting whether the arcing contacted the semiconductor wafer within the semiconductor processing cleanroom environment (determines any location in chamber, column 6 lines 41-45, see method of figure 12 and disclosure, column 12 lines 4-38).

Regarding claim 12, Yasaka discloses further comprising identifying a location of the arcing on the semiconductor wafer (column 6 lines 41-45, see method of figure 12 and disclosure, column 12 lines 4-38).


Regarding claim 13, Yasaka discloses a system, comprising: 
a plurality of microphones (ultrasonic detectors 8-15 of figures 1A, 1B, and 2, column 4 line 63 to column 5 line 35) positioned within a semiconductor processing cleanroom environment (at least inside 1 of figures 1A and 1B, wafer processing, 
a control system (17 and 18 of figure 2, column 5 lines 20-35) communicatively coupled to the plurality of microphones and configured to detect arcing during a semiconductor process (as performed by apparatus of figures 1A and 1B) within the semiconductor processing cleanroom environment based on the audio signals (column 5 lines 20-35, see abstract to show anomaly is arcing).
Yasaka does not expressly disclose determining if the arching is dangerous to the semiconductor or adjusting the process without stopping the process.  
Johnson discloses determining, with a control system (column 4 lines 7-21), whether the arcing is dangerous to the semiconductor wafer (via block 936C of figure 9c, column 17 lines 44-67, determine level of danger/damage); 
if the control system determines that the arcing is dangerous (level 3, column 17 lines 44-67) adjusting , with the control system, parameters of the semiconductor process (see at least column 18, lines 4-18, such as reducing RF power, 910C of figure 9C);
if the control system determines that the arcing is not dangerous, continuing performing the semiconductor process without adjusting parameters of the semiconductor process (at level 1, column 17 lines 44-67, 983C of figure 9c).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the danger determination of Johnson in the system of Yasaka for the benefit 
Hansen discloses detecting arcing (step 60 of figure 2, paragraph [0016] mentions arching specifically) via a control system (at least 22 of figure 1) during a semiconductor process (paragraph [0028]); and 
wherein the control system is configured to adjust the semiconductor process responsive to detecting the arcing and without stopping the semiconductor process (“a human operator or a controller may respond to the fault detection signal by varying at least one parameter controlling operation of the tool, but not terminating the process”, paragraph [0028]).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use parameter adjustment of Hansen in the system of Yasaka for the benefit of fine tuning the process real time, thereby increasing throughput and reducing down time.  Therefore, it would have been obvious to combine Hansen with Yasaka to obtain the invention as specified in claim 13.


Regarding claim 16, Yasaka discloses wherein the plurality of microphones are arranged to enable the control system to determine a location of arcing within the semiconductor processing cleanroom environment based on audio signals (column 6 lines 41-45, see method of figure 12 and disclosure, column 12 lines 4-38).




Regarding claim 18, Yasaka discloses a method, comprising: 
performing a semiconductor process on a semiconductor wafer (item 2 of figure 1A) in a semiconductor processing cleanroom environment (at least inside 1 of figures 1A and 1B, wafer processing, column 4 line 63 to column 5 line 35, vacuum chamber, see column 16 lines 37-52); 
converting sounds to audio signals (output of ultrasonic detectors 8-15 of figures 1A and 1B, column 4 line 63 to column 5 line 35) during the semiconductor process with a plurality of microphones (ultrasonic detectors 8-15 of figures 1A and 1B, column 4 line 63 to column 5 line 35) positioned in the semiconductor processing cleanroom environment (see figures 1A and 1B); 

adjusting a semiconductor process within the semiconductor processing cleanroom environment responsive to detecting arcing within the semiconductor processing cleanroom environment (damage levels, “excessive anomalous discharge”, column 6 lines 25-33, higher energy waveform means higher energy arc, stop if exceeds threshold, column 8 lines 30-32).
Yasaka does not expressly disclose determining if the arching is likely to have damaged the semiconductor or adjusting the process without stopping the process.  
Johnson discloses determining, with a control system (column 4 lines 7-21), whether the arcing is likely to have damaged the semiconductor wafer (via block 936C of figure 9c, column 17 lines 44-67, determine level of danger/damage); 
if the control system determines that the arcing is likely to have damaged (level 3, column 17 lines 44-67) adjusting , with the control system, parameters of the semiconductor process (see at least column 18, lines 4-18, such as reducing RF power, 910C of figure 9C);
if the control system determines that the arcing is not likely to have damaged, continuing performing the semiconductor process without adjusting parameters of the semiconductor process (at level 1, column 17 lines 44-67, 983C of figure 9c).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the danger determination of Johnson in the system of Yasaka for the benefit of taking appropriate measures in response to severity of the arching, thereby 
Hansen discloses a method comprising;
detecting arcing (step 60 of figure 2, paragraph [0016] mentions arching specifically);
adjusting a semiconductor process within a semiconductor processing cleanroom environment responsive to detecting arcing within the semiconductor processing cleanroom environment without interrupting the semiconductor process (“a human operator or a controller may respond to the fault detection signal by varying at least one parameter controlling operation of the tool, but not terminating the process”, paragraph [0028]).  
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use parameter adjustment of Hansen in the system of Yasaka for the benefit of fine tuning the process real time, thereby increasing throughput and reducing down time.  Therefore, it would have been obvious to combine Hansen with Yasaka to obtain the invention as specified in claim 18.


Regarding claim 19, Yasaka discloses wherein processing the audio signals includes processing digital (figure 2, output of A/D converter 16 is digital) or analog signals generated from the audio signals.



Regarding claim 21, Johnson discloses wherein the determining whether the arcing is dangerous includes determining, with the control system, whether the arcing has damaged the semiconductor wafer (figure 7B, step 718, see column 13 lines 35-52).


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yasaka et al. (US 6753499 B1) in view of Johnson et al. (US 6332961 B1), Hansen (US 20090153144 A1) and Schweitzer et al. (US 20090091441 A1).  

Regarding claim 3, Yasaka does not expressly disclose frequency domain analysis.
Schweitzer discloses a monitoring system (figure 1) that monitors things such as arcing (paragraph [0011], [0023], and [0024]) comprising processing audio signals (output of 104a-104n of figure 6) including performing frequency domain analysis on the audio signals (paragraphs [0022]-[0024] and [0034], see frequencies in charts of lower half of figures 2-5).


Regarding claim 4, Schweitzer discloses wherein performing frequency domain analysis includes performing one or more of: a Fourier transform (paragraph [0022]) and wavelet analysis.


Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yasaka et al. (US 6753499 B1) in view of Johnson et al. (US 6332961 B1), Hansen (US 20090153144 A1) and Mihaylov et al. (US 20170140905 A1).  

Regarding claim 10, Yasaka does not expressly disclose a machine learning process.
Mihaylov teaches an arc detection apparatus (see figure 1, abstract, paragraphs [0002], [0003], [0029], and [0030]) comprising training an analysis model (trained model of paragraph [0060]) of the computing system (computer 308 of figure 3A) with a machine learning process (paragraph [0060])  to detect arcing within an environment; and 

At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the machine learning of Mihaylov in the system of Yasaka.  The motivation for doing so would have been to have a more intelligent machine, thereby being able to automatically classify and react to more patterns and situations.  Therefore, it would have been obvious to combine Mihaylov with Yasaka to obtain the invention as specified in claim 10.

Regarding claim 14, Yasaka does not expressly disclose a machine learning process.
Mihaylov teaches an arc detection apparatus (see figure 1, abstract, paragraphs [0002], [0003], [0029], and [0030]) wherein a control system (114) includes an analysis model (trained model of paragraph [0060]) trained with a machine learning process to recognize arcing based on audio signals (paragraph [0060]).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the machine learning of Mihaylov in the system of Yasaka.  The motivation for doing so would have been to have a more intelligent machine, thereby being able to automatically classify and react to more patterns and situations.  Therefore, it would have been obvious to combine Mihaylov with Yasaka to obtain the invention as specified in claim 14.


Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yasaka et al. (US 6753499 B1) in view of Johnson et al. (US 6332961 B1), Hansen (US 20090153144 A1), Mihaylov et al. (US 20170140905 A1), and Schweitzer et al. (US 20090091441 A1).  

Regarding claim 15, Yasaka discloses wherein the plurality of microphones includes one or more microphones configured to detect ultrasonic sound (ultrasonic detectors 8-15 of figures 1A, 1B, and 2, column 4 line 63 to column 5 line 35).
Yasaka does not expressly disclose infrasonic or audible sound microphones.
Schweitzer discloses a monitoring system (figure 1) that monitors things such as arcing (paragraph [0011], [0023], and [0024]) wherein they system senses audible sound via microphones (via 104a-104n of figure 6, see frequencies in charts of lower half of figures 2-5) and infrasonic sound via microphones (lower than human hearing, general lower than about 20 hertz, via 104a-104n of figure 6, see frequencies in charts of lower half of figures 2-5).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the sensing and microphones of Schweitzer along with the sensing and microphones of Yasaka.  The motivation for doing so would have been to sense a greater range of frequencies, thereby being able to sense a greater range of patterns/situations.  Therefore, it would have been obvious to combine Schweitzer with Yasaka to obtain the invention as specified in claim 15.


Response to Arguments
Applicant's arguments filed January 27th, 2022 have been fully considered but they are not persuasive. 
In general applicant argues that the amendments to the previous claims are not found in prior art.  A new ground of rejection has been established as above.  
The examiner would like to note that, for method claims 1 and 18,  the added “if” statements would fall under the contingent limitations interpretation of MPEP 2111.04(II) (also see See Ex parte Schulhauser, Appeal 2013-007847, PTAB April 28, 2016) in which only one applicant’s “if” limitations needs to be found in the prior art to read on the claim.  The examiner is available if applicant would like some suggestions on overcoming this interpretation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/Examiner, Art Unit 2654 

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654